DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022 has been entered.

Response to Amendment
The amendment filed on October 4, 2022 in response to the previous Non-Final Office Action (04/04/2022) is acknowledged and has been entered.
	Claims 1 – 20 are currently pending.

Response to Arguments
Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive.
Applicant submits that Goose does not disclose or teach receiving at the client an instruction separate and distinct from the plurality of video streams…wherein each video stream is displayed at one of the plurality of locations within the dynamic immersive background based at least in part on the instruction (see Remarks p.5).
Examiner respectfully disagrees.
Goose teaches, regarding the receiving an instruction, in paragraph 38 “the image of the first person is placed in front of a chair within the image of the conference room, which creates a realistic view of a conference within the conference room” and in paragraph 55 “a display of the second modified video signal may include images of two remotely-located video conference participants sitting at a conference room table.” Since the video images are placed in front of the chairs within the virtual room, the locations of the chairs (inside the background) must be included in the signal. Additionally, regarding the displaying based on the instruction, paragraph 63 teaches “a plurality of video conferencing features are illustrated. A first video participant may have a perspective of the conference room as if he were actually sitting in the conference room. Thus, a modified video signal displayed by a first client may include images 1003/1004/1006 of other participants in a conference room”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goose et al. (US 2009/0033737).
	Regarding claim 9, Goose et al. disclose a system comprising: a processor (¶31); and at least one memory device (¶31) including instructions that are executable by the processor to cause the processor to: receive, at a client, a plurality of video streams associated with a video conference, each of the plurality of video streams having a removable background (¶41-55: each of the 3 clients 501-503 receive video streams from the other of the two clients, wherein the live backgrounds are removable); receive, at a client, a dynamic immersive background (¶47: an the first video conference participant's laptop may receive an image of a conference room); receive, at a client, an instruction separate and distinct from the plurality of video streams, the instruction comprising a plurality of locations within the dynamic immersive background (figs. 10-11; ¶38, 55: “at the image of the first person is placed in front of a chair within the image of the conference room, which creates a realistic view of a conference within the conference room” and “a display of the second modified video signal may include images of two remotely-located video conference participants sitting at a conference room table.” Since the video images are placed in front of the chairs within the virtual room, the locations of the chairs (inside the background) must be included in the signal); and display, at a client, an immersive scene including at least a subset of the plurality of video streams, wherein each video stream is displayed at one of the plurality of locations within the dynamic immersive background based at least in part on the instruction (figs. 10-11; ¶38, 55, 63: teaches “a plurality of video conferencing features are illustrated. A first video participant may have a perspective of the conference room as if he were actually sitting in the conference room. Thus, a modified video signal displayed by a first client may include images 1003/1004/1006 of other participants in a conference room”).

	Regarding claim 10, Goose et al. disclose all of the aforementioned limitations of claim 9. Goose also teaches wherein the dynamic immersive background is received from a participant of the video conference (fig. 7; ¶42, 47: an image of a conference room and a location of a second client may be received from a session manager at 602, wherein the session manager may comprise the first client 501, the second client 502, or the third client 503).

	Regarding claim 11, Goose et al. disclose all of the aforementioned limitations of claim 9. Goose also teaches further comprising including instructions that are executable by the processor to cause the processor to create the dynamic immersive background (fig. 7, 10-11; ¶42, 47, 55: an image of a conference room and a location of a second client may be received from a session manager at 602, wherein the session manager may comprise the first client 501, the second client 502, or the third client 503; a display of the second modified video signal may include images of two remotely-located video conference participants sitting at a conference room table).

	Regarding claim 12, Goose et al. disclose all of the aforementioned limitations of claim 9. Goose also teaches further comprising including instructions that are executable by the processor to cause the processor to move at least one of the video streams from a first one of the plurality of locations to a second one of the plurality of locations (figs. 15; ¶65: selecting the image, the image may be enlarged and positioned at the front and center of the displayed modified video signal).

Regarding claim 13, Goose et al. disclose all of the aforementioned limitations of claim 9. Goose also teaches wherein each video stream is displayed at a first size and further comprising displaying the video stream at a second size (figs. 15; ¶65: selecting the image, the image may be enlarged and positioned at the front and center of the displayed modified video signal).	

	Regarding claim 14, Goose et al. disclose all of the aforementioned limitations of claim 9. Goose also teaches wherein the dynamic immersive background comprises a scene representing one of a classroom, a courtroom, or a digital office space (¶37: a conference room = digital office space).

	Regarding claim 15, Goose et al. disclose all of the aforementioned limitations of claim 9. Goose also teaches further comprising including instructions that are executable by the processor to cause the processor to pan across the dynamic immersive background (¶56, 64: the modified video signal may be updated to simulate a changing perspective of a video conference participant as the video conference participant walks around the conference room).

	Regarding claim 16, Goose et al. disclose all of the aforementioned limitations of claim 9. Goose also teaches further comprising including instructions that are executable by the processor to cause the processor to zoom the dynamic immersive background (figs. 6, 10, 17: ¶38, 40: the image of the first person is placed in front of a chair within the image of the conference room, which creates a realistic view of a conference within the conference room. As you can see in the images, the background is zoomed in depending on the number of participants).

Claims 1 – 8 rejected as applied to claims 9 – 16 above. The method steps as claimed would have been implied by the apparatus of Goose et al. 
Claims 17 – 20 rejected as applied to claims 9 – 12 above. The method steps as claimed would have been implied by the apparatus of Goose et al. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698